Citation Nr: 1809437	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-16 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for chronic pleural fibrosis (restrictive lung disease with pleural fibrosis).

2.  Entitlement to service connection for sleep apnea.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel



INTRODUCTION

The Veteran served active duty in the U.S. Navy from February 1965 to February 1967, December 1967 to October 1969, and from April 1973 to May 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In the January 2012 rating decision, the RO granted service connection for restrictive lung disease at 10 percent effective April 7, 2011, and denied service connection for sleep apnea with a CPAP machine.  The Veteran filed his notice of disagreement in February 2012.  The RO increased the Veteran's service-connected restrictive lung disease to 30 percent effective April 7, 2011, in an April 2014 rating decision.  The Veteran timely filed his substantive appeal in April 2014.  In the April 2014 substantive appeal, the Veteran requested a hearing, but withdrew his hearing request in an August 2014 correspondence.  As such, the hearing request is withdrawn.  See                                38 C.F.R. § 20.704(e).

The Board notes that although the Veteran's service-connected restrictive lung disease was increased to 30 percent in the April 2014 rating decision, this did not represent a total grant of the benefits sought on appeal; therefore, the claim remains unresolved.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

Restrictive Lung Disease

The Veteran has not been afforded a VA examination to assess the current severity of his service-connected restrictive lung disease since January 2014.  The Veteran's representative has specifically requested such a remand for an updated VA examination, and the Board agrees.  See January 2018 Appellate Brief.  Where the Veteran claims a disability is worse than when originally rated, and the available evidence is too old to evaluate adequately the state of the condition, the VA must provide a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Accordingly, the Board finds that a VA examination is warranted.

Sleep Apnea 

The Veteran has been diagnosed with sleep apnea, and asserts that this disorder was proximately due to or aggravated by his service-connected restrictive lung disease.  The Veteran's representative provided an article that showed that restrictive lung disease could cause sleep apnea.  The Board notes that in McLendon, a VA examination must be held when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event or with another service-connected disability;  and (4) insufficient competent medical evidence to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the evidence shows that the Veteran's currently diagnosed sleep apnea may be associated with his service-connected restrictive lung disease.  Accordingly, a remand for a VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records to the extent possible.  All records/responses received must be associated with the electronic claims file.  

2.  The Veteran should be scheduled for a VA examination by an appropriately qualified health care professional using the most recent Disability Benefits Questionnaire pertinent to the Veteran's respiratory disorder.  The claims file must be reviewed and the review noted in the report.  A complete medical history should be obtained.  All clinical findings should be reported in detail.  

3.  Schedule the Veteran for a VA examination to determine the nature, extent and etiology of his sleep apnea.  All indicated tests and studies should be conducted and clinical findings must be reported in detail in the examination report.

With regard to the Veteran's sleep apnea, the examiner should provide an opinion on the following:

(a)  Whether it is at least as likely as not (50 percent of greater probability) that the Veteran's sleep apnea had its onset during service or is otherwise related to service.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is proximately due to or the result of his service-connected restrictive lung disease.  

(c)  The examiner should further provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea has been aggravated (permanently worsened beyond the natural progression of the disorder) by the service-connected restrictive lung disease.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.

The examination report should reflect consideration of the Veteran's documented medical history and competent lay assertions.  Specifically, the examiner is asked to address the contention that sleep apnea is etiologically linked to the service connected restrictive lung disease. 

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why.

4.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.


The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




